DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to application filed on 6/25/2019, in which claims 1 – 20 was presented for examination.
3.	A preliminary amendment was filed on 9/9/2019, in which claims 1 – 20 was canceled and claims 21 – 40 was added.
3.	Claims 21 – 40 are now pending in the application.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 6/25/2019 and 12/17/2019 has been received and entered into the record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 21 – 23 and 29 – 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weavind et al (US 2014/0019611 A1) discloses,
As per claim 21, Weavind et al (US 2014/0019611 A1) discloses,
A system for linking information of a business service (para.[0029]; “hierarchy of services and sub-services that are dependent on any one CI”). 
the system comprising: a processor; and a memory device storing instructions configured to be executed by the processor to cause the processor to perform actions (para.[0019]; “apparatuses (systems) and computer program products …. Those computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine”).
comprising: determining that a configuration item (CI) stored in a configuration management database (CMDB) is associated with the business service (para.[0034]; “configuration management system 136 is further configured to determine the relationship between any one CI and every service and sub-service that depends on that CI”). 
generating a first set of layers indicative of a model configuration of the business service over a period of time (para.[0007]; “each of the configuration items that the channel for that service comprises, and to separate each of the plurality of service models into a plurality of service layers that each corresponds to a type of supported functionality provided by one or more configuration item in that service layer” and selected the beta second application server 132B from the applications layer such that a service model 400 for that CI is generated”). 
wherein the first set of layers includes model information associated with the CI (para.[0007]; “functionality provided by one or more configuration item in that service layer”).
generating a second set of layers indicative of an actual configuration of the business service over the period of time (para.[0007]; “each of the configuration items that the channel for that service comprises, and to separate each of the plurality of service models into a plurality of service layers that each corresponds to a type of supported functionality provided by one or more configuration item in that service layer” and para.[0043]; “selected the charlie database server 134C from the database/storage layer such that a service model 400' for that CI is generated”).
wherein the second set of layers includes implemented information associated with the (para.[0007]; “functionality provided by one or more configuration item in that service layer”).
and linking a first object in the first set of layers to a second object in the second set of layers such that the model information associated with the CI is dependent upon the implemented information associated with the CI (para.[0042]; “separating the CIs 110A-134C and services of the production environment out into such a hierarchy of service models 300, the modeling component 208 outputs a graphical representation of those service models 300 via the I/O device 204 (e.g., a display, a printer, etc.). As FIG. 3 demonstrates, such a graphical representation provides an overview of the production environment 100 and identifies which services (i.e., merchant services and ATM services) and sub-services (i.e., trusted merchants processing, supported ATM processing, ATM usage monitoring, purchase type validation, card issuer lookup, card limit checking, and stolen card monitoring) currently are being supported by which CIs 110A-134C” and para.[0044]; “beta second application server 132B are expanded out into the applications layer and the business layer is modified to depict that both the merchant services and the ATM services depend upon the stolen card monitoring sub-service and that only the ATM services depend on the supported ATM sub-service”).  

As per claim 22, the rejection of claim 21 is incorporated and further Weavind et al (US 2014/0019611 A1) discloses,
wherein the actions comprise: generating a first checkpoint associated with the first set of layers, wherein the first checkpoint is associated with the first object, wherein the first checkpoint comprises attribute information associated with the first set of layers at a first moment in time (para.[0037]; “At the network connectivity layer, for example, the monitoring component 206 may utilize a first monitoring tool (e.g., SPECTRUM brand infrastructure management software from CA, Inc.) that regularly polls the network infrastructure (e.g., at five (5) minute intervals) and that also receives ad-hoc notifications of changes in the network infrastructure to determine which of the routers 116A-122B are active in an active/standby environment, as well as the links that connect the various CIs 110A-134C”).
and generating a second checkpoint associated with the second set of layers, wherein the second checkpoint is associated with the second object, wherein the second checkpoint comprises attribute information associated with the second set of layers at the first moment in time (para.[0037]; “monitoring component 206 also may utilize a second monitoring tool (e.g., SPECTRUM brand infrastructure management software from CA, Inc. or the EHEALTH brand network performance management software from CA, Inc.) to monitor the status of the load-balancers 124A, 124B, 128A, and 128B by collecting information about their current connections”). 
wherein linking the first object to the second object provides a comparison of the first set of layers and the second set of layers at the first moment in time (para.[0039]; “the graphical representations of the production environment 100 and the service models 300, 400, 400' that are generated by the modeling component 208 will accurately reflect the different CI and service dependencies as they currently are”).  

As per claim 23, the rejection of claim 21 is incorporated and further Weavind et al (US 2014/0019611 A1) discloses,
wherein the actions comprise: generating a first checkpoint associated with the first set of layers, wherein the first checkpoint is associated with the first object, wherein the first checkpoint comprises attribute information associated with the first set of layers at a first moment in time (para.[0037]; “At the network connectivity layer, for example, the monitoring component 206 may utilize a first monitoring tool (e.g., SPECTRUM brand infrastructure management software from CA, Inc.) that regularly polls the network infrastructure (e.g., at five (5) minute intervals) and that also receives ad-hoc notifications of changes in the network infrastructure to determine which of the routers 116A-122B are active in an active/standby environment, as well as the links that connect the various CIs 110A-134C”).
generating a second checkpoint associated with the first set of layers, wherein the second checkpoint is associated with a third object of the first set of layers, wherein the second checkpoint comprises attribute information associated with the first set of layers at a second moment in time (para.[0037]; “monitoring component 206 also may utilize a second monitoring tool (e.g., SPECTRUM brand infrastructure management software from CA, Inc. or the EHEALTH brand network performance management software from CA, Inc.) to monitor the status of the load-balancers 124A, 124B, 128A, and 128B by collecting information about their current connections”). 
and linking the first object to the third object to provide a comparison of the first set of layers at the first moment in time as compared to the second moment in time (para.[0039]; “the graphical representations of the production environment 100 and the service models 300, 400, 400' that are generated by the modeling component 208 will accurately reflect the different CI and service dependencies as they currently are”).    

As per claim 29, the rejection of claim 1 is incorporated and further Weavind et al (US 2014/0019611 A1) discloses,
wherein the actions comprise: generating a snapshot of the business service at a particular moment in time based on respective timestamps of checkpoints associated with the first set of layers or the second set of layers (para.[0039]; “the graphical representations of the production environment 100 and the service models 300, 400, 400' that are generated by the modeling component 208 will accurately reflect the different CI and service dependencies as they currently are”).

As per claim 30, Weavind et al (US 2014/0019611 A1) discloses,
A method for linking information about a business service (para.[0029]; “hierarchy of services and sub-services that are dependent on any one CI”).
the method comprising: determining, via processing circuitry, that a configuration item (CI) stored in a configuration management database (CMDB) is associated with the business service (para.[0034]; “configuration management system 136 is further configured to determine the relationship between any one CI and every service and sub-service that depends on that CI”). 
generating, via the processing circuitry, a first set of layers indicative of a model configuration of the business service over a period of time (para.[0007]; “each of the configuration items that the channel for that service comprises, and to separate each of the plurality of service models into a plurality of service layers that each corresponds to a type of supported functionality provided by one or more configuration item in that service layer” and para.[0043]; “selected the beta second application server 132B from the applications layer such that a service model 400 for that CI is generated”)., 
wherein the first set of layers includes model information associated with the CI (para.[0007]; “functionality provided by one or more configuration item in that service layer”).
generating, via the processing circuitry, a second set of layers indicative of an actual configuration of the business service over the period of time (para.[0007]; “each of the configuration items that the channel for that service comprises, and to separate each of the plurality of service models into a plurality of service layers that each corresponds to a type of supported functionality provided by one or more configuration item in that service layer” and para.[0043]; “selected the charlie database server 134C from the database/storage layer such that a service model 400' for that CI is generated”).
wherein the second set of layers includes implemented information associated with the CI (para.[0007]; “functionality provided by one or more configuration item in that service layer”).
linking, via the processing circuitry, a first object in the first set of layers to a second object in the second set of layers such that the model information associated with the CI is dependent upon the implemented information associated with the CI (para.[0042]; “separating the CIs 110A-134C and services of the production environment out into such a hierarchy of service models 300, the modeling component 208 outputs a graphical representation of those service models 300 via the I/O device 204 (e.g., a display, a printer, etc.). As FIG. 3 demonstrates, such a graphical representation provides an overview of the production environment 100 and identifies which services (i.e., merchant services and ATM services) and sub-services (i.e., trusted merchants processing, supported ATM processing, ATM usage monitoring, purchase type validation, card issuer lookup, card limit checking, and stolen card monitoring) currently are being supported by which CIs 110A-134C” and para.[0044]; “beta second application server 132B are expanded out into the applications layer and the business layer is modified to depict that both the merchant services and the ATM services depend upon the stolen card monitoring sub-service and that only the ATM services depend on the supported ATM sub-service”).  
and tracking, via the processing circuitry, one or more changes in the second set of layers as compared to the first set of layers (para.[0002]; “chain of processes is tracked using the Configuration Management Database (CMDB), which contains the details of the Cis in the IT infrastructure and their relationships to each other”).  

Claims 31 – 32 are method claim corresponding to system claims 22 – 23, and rejected under the same reason set forth in connection to the rejection of claims 22 – 23 respectively above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 24, 33, and 35 – 37 are rejected under 35 U.S.C. 103 as being unpatentable over Weavind et al (US 2014/0019611 A1), in view of Ylonen et al (US 2016/0335259 A1).
As per claim 24, the rejection of claim 21 is incorporated, Weavind et al (US 2014/0019611 A1) does not specifically disclose wherein the actions comprise: generating respective hash values for each of the first and second objects; and storing, in the content addressable store, the first object, the second object, or both, in response to determining that the first object, the second object, or both do not have an existing respective hash value already stored in the content addressable store.
	However, Ylonen et al (US 2016/0335259 A1) in an analogous art discloses,
wherein the actions comprise: generating respective hash values for each of the first and second objects; and storing, in the content addressable store, the first object, the second object, or both, in response to determining that the first object, the second object, or both do not have an existing respective hash value already stored in the content addressable store (para.[0040]; “compute a new hash value of the current structured information for the host. If the newly computed hash value is identical to the hash value of the structured information stored in the database, no database update is needed. If the hashes differ, a process to update the database is triggered. In response thereto the host can send the most recent structured information to the database” and para.[0049]; “hash value is determined for the new configuration information”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate collection and storing of updated structured data of the system of Ylonen into identification of services that depends on a configuration information of the system of Weavind to reduce processing time of new configuration information for ameliorate the volume of data transfer for the configuration updates.

Claim 33 is a method claim corresponding to system claim 24, and rejected under the same reason set forth in connection to the rejection of claim 24 above.

As per claim 35, Weavind et al (US 2014/0019611 A1) discloses,
A non-transitory computer readable medium comprising computer readable code, that when executed by one or more processors, causes the one or more processors to perform operations (para.[0017]; “computer-readable signal medium may include a propagated data signal with computer-readable program code
embodied therein” and para.[0019]; “apparatuses (systems) and computer program products …. Those computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine”).
comprising: determining that a configuration item (CI) stored in a configuration management database (CMDB) is associated with a business service (para.[0034]; “configuration management system 136 is further configured to determine the relationship between any one CI and every service and sub-service that depends on that CI”). 
Application No. 16/452,115generating a first set of layers indicative of a model configuration of the business service over a period of time (para.[0007]; “each of the configuration items that the channel for that service comprises, and to separate each of the plurality of service models into a plurality of service layers that each corresponds to a type of supported functionality provided by one or more configuration item in that service layer” and para.[0043]; “selected the beta second application server 132B from the applications layer such that a service model 400 for that CI is generated”). 
wherein the first set of layers includes model information associated with the CI (para.[0007]; “functionality provided by one or more configuration item in that service layer”).
generating a second set of layers indicative of an actual configuration of the business service over the period of time (para.[0007]; “each of the configuration items that the channel for that service comprises, and to separate each of the plurality of service models into a plurality of service layers that each corresponds to a type of supported functionality provided by one or more configuration item in that service layer” and para.[0043]; “selected the charlie database server 134C from the database/storage layer such that a service model 400' for that CI is generated”).
wherein the second set of layers includes implemented information associated with the CI  (para.[0007]; “functionality provided by one or more configuration item in that service layer”).
linking a first object in the first set of layers to a second object in the second set of layers such that the model information associated with the CI is dependent upon the implemented information associated with the CI (para.[0042]; “separating the CIs 110A-134C and services of the production environment out into such a hierarchy of service models 300, the modeling component 208 outputs a graphical representation of those service models 300 via the I/O device 204 (e.g., a display, a printer, etc.). As FIG. 3 demonstrates, such a graphical representation provides an overview of the production environment 100 and identifies which services (i.e., merchant services and ATM services) and sub-services (i.e., trusted merchants processing, supported ATM processing, ATM usage monitoring, purchase type validation, card issuer lookup, card limit checking, and stolen card monitoring) currently are being supported by which CIs 110A-134C” and para.[0044]; “beta second application server 132B are expanded out into the applications layer and the business layer is modified to depict that both the merchant services and the ATM services depend upon the stolen card monitoring sub-service and that only the ATM services depend on the supported ATM sub-service”). 
	Weavind does not specifically disclose generating respective hash values for each of the first and second objects; and storing, in a content addressable store, the first object, the second object, or both, in response to determining that the first object, the second object, or both do not have an existing respective hash value already stored in the content addressable store.
	However, Ylonen et al (US 2016/0335259 A1) in an analogous art discloses,
generating respective hash values for each of the first and second objects; and storing, in a content addressable store, the first object, the second object, or both, in response to determining that the first object, the second object, or both do not have an existing respective hash value already stored in the content addressable store (para.[0040]; “compute a new hash value of the current structured information for the host. If the newly computed hash value is identical to the hash value of the structured information stored in the database, no database update is needed. If the hashes differ, a process to update the database is triggered. In response thereto the host can send the most recent structured information to the database” and para.[0049]; “hash value is determined for the new configuration information”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate collection and storing of updated structured data of the system of Ylonen into identification of services that depends on a configuration information of the system of Weavind to reduce processing time of new configuration information for ameliorate the volume of data transfer for the configuration updates.

As per claim 36, the rejection of claim 35 is incorporated and further Weavind et al (US 2014/0019611 A1) discloses,
wherein the operations comprise: generating a first checkpoint associated with the first set of layers, wherein the first checkpoint is associated with the first object, wherein the first checkpoint comprises attribute information associated with the first set of layers at a first moment in time (para.[0037]; “At the network connectivity layer, for example, the monitoring component 206 may utilize a first monitoring tool (e.g., SPECTRUM brand infrastructure management software from CA, Inc.) that regularly polls the network infrastructure (e.g., at five (5) minute intervals) and that also receives ad-hoc notifications of changes in the network infrastructure to determine which of the routers 116A-122B are active in an active/standby environment, as well as the links that connect the various CIs 110A-134C”).
and generating a second checkpoint associated with the second set of layers, wherein the second checkpoint is associated with the second object, wherein the second checkpoint comprises attribute information associated with the second set of layers at the first moment in time (para.[0037]; “monitoring component 206 also may utilize a second monitoring tool (e.g., SPECTRUM brand infrastructure management software from CA, Inc. or the EHEALTH brand network performance management software from CA, Inc.) to monitor the status of the load-balancers 124A, 124B, 128A, and 128B by collecting information about their current connections”).
wherein linking the first object to the second object provides a comparison of the first set of layers and the second set of layers at the first moment in time (para.[0039]; “the graphical representations of the production environment 100 and the service models 300, 400, 400' that are generated by the modeling component 208 will accurately reflect the different CI and service dependencies as they currently are”).
  
As per claim 37, the rejection of claim 35 is incorporated and further Weavind et al (US 2014/0019611 A1) discloses,
wherein the operations comprise: generating a first checkpoint associated with the first set of layers, wherein the Application No. 16/452,115 Preliminary Amendment and Response to Notice to File Missing Parts mailed July 9, 2019 Page 8 first checkpoint is associated with the first object, wherein the first checkpoint comprises attribute information associated with the first set of layers at a first moment in time (para.[0037]; “At the network connectivity layer, for example, the monitoring component 206 may utilize a first monitoring tool (e.g., SPECTRUM brand infrastructure management software from CA, Inc.) that regularly polls the network infrastructure (e.g., at five (5) minute intervals) and that also receives ad-hoc notifications of changes in the network infrastructure to determine which of the routers 116A-122B are active in an active/standby environment, as well as the links that connect the various CIs 110A-134C”).
generating a second checkpoint associated with the first set of layers, wherein the second checkpoint is associated with a third object of the first set of layers, wherein the second checkpoint comprises attribute information associated with the first set of layers at a second moment in time (para.[0037]; “monitoring component 206 also may utilize a second monitoring tool (e.g., SPECTRUM brand infrastructure management software from CA, Inc. or the EHEALTH brand network performance management software from CA, Inc.) to monitor the status of the load-balancers 124A, 124B, 128A, and 128B by collecting information about their current connections”). 
and linking the first object to the third object to provide a comparison of the first set of layers at the first moment in time as compared to the second moment in time (para.[0039]; “the graphical representations of the production environment 100 and the service models 300, 400, 400' that are generated by the modeling component 208 will accurately reflect the different CI and service dependencies as they currently are”).    

7.	Claims 25 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Weavind et al (US 2014/0019611 A1), in view of Aigner et al (US 2004/0187140 A1).
As per claim 25, the rejection of claim 21 is incorporated, Weavind et al (US 2014/0019611 A1) does not discloses wherein the first set of layers comprises: an entry point layer comprising information indicative of how the business service is accessed; and a template layer comprising information about the model configuration of the business service.
	However, Aigner et al (US 2004/0187140 A1) in an analogous art discloses,
wherein the first set of layers comprises: an entry point layer comprising information indicative of how the business service is accessed (para.[0057]; “framework 200 includes an object access layer (OAL) 210, a service layer 220, a user interface (UI) layer 230, and a metadata repository 240. OAL 210 manages interaction between composite applications and enterprise base systems”).
and a template layer comprising information about the model configuration of the business service (para.[0085]; “services 346 may provide pre-defined building blocks for process workflow and pre-defined actions” and para.[0113]; “templates(e.g., for services) or XML-templates (e.g., for JDO persistency) are used where business object specific coding or XML is added”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate object access layer for exchanging information with plurality of system of the system of Aigner into identification of services that depends on a configuration information of the system of Weavind for providing a uniform interface for presenting data to a composite application.

As per claim 26, the rejection of claim 25 is incorporated and further Aigner et al (US 2004/0187140 A1) discloses,
wherein the information indicative of how theApplication No. 16/452,115 business service is accessed comprises: a Hypertext Transport Protocol (HTTP), a Secured HTTP (HTTPS), an Application Programming Interface (API), a Simple Object Access Protocol (SOAP)), a Representational State Transfer (REST), or any combination thereof (para.[0063]; “components may include an SAP Web Application Server (WAS) to run the applications, an SAP Enterprise Portal to render the applications, an SAP KW to  handle unstructured information sources, pattern-based components and/or freestyle components with interfaces to the UI components to design UIs and to provide J2EE and ABAP run-time integration, an SAP BW to provide reporting and analytics, data mining, and planning and simulation, SAP Business Process Management (BPM), an SAP Exchange Infrastructure (XI) to provide shared integration knowledge separate from applications, and SAP Web services to offer business functionality over the Internet” and para.[0072]; “Object access layer 330 manages interaction between composite applications and enterprise base systems …….  layer 330 may act as a dispatcher to provide access to a variety of data sources. …. layer 330 leverages a message-based platform 390a that includes an XI with connectivity to underlying applications like CRM, HCM, and PLM, a knowledge management warehouse (KW) 390b, and a business intelligence warehouse (BW) 390c, and manages the persistency in application database”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate object access layer for exchanging information with plurality of system of the system of Aigner into identification of services that depends on a configuration information of the system of Weavind for providing a uniform interface for presenting data to a composite application.

8.	Claims 27 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Weavind et al (US 2014/0019611 A1), in view of Isobe et al (US 2010/0057780 A1).
As per claim 27, the rejection of claim 21 is incorporated, Weavind et al (US 2014/0019611 A1) does not discloses wherein the second set of layers comprises: a matching layer comprising information relating to software associated with the CI; a matching infrastructure layer comprising information relating to hardware associated with the CI and an impact layer comprising information relating to status information for the information relating to the software associated with the CI and information relating to the hardware associated with the CI, based on one or more impact rules.
	However, Isobe et al (US 2010/0057780 A1) in an analogous art discloses,
wherein the second set of layers comprises: a matching layer comprising information relating to software associated with the CI; a matching infrastructure layer comprising information relating to hardware associated with the CI (para.[0068]; “object-area specifying policy may use at least one of an attribute of a configuration item, in particular, a service configuration item, a software configuration item, and a hardware configuration item, and relations between those configuration items”).
and an impact layer comprising information relating to status information for the information relating to the software associated with the CI and information relating to the hardware associated with the CI, based on one or more impact rules (para.[0040]; “data may indicate at least one predetermined attribute of a configuration item and relations with other configuration items. The set of data may include, for example, data indicating at least one predetermined attribute of a software configuration item and relations between the software configuration item and other software or hardware configuration items” and para.[0131]; “status control section 503 may determine the executability of the executed service process B 502 from the object CI attributes 507 of the executed service process”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate execution of actions corresponding to service configuration items of the system of Isobe into identification of services that depends on a configuration information of the system of Weavind for discovery and tracking of configuration item and their associated information.

As per claim 28, the rejection of claim 27 is incorporated and further Isobe et al (US 2010/0057780 A1) discloses,
wherein the second object is associated with the matching infrastructure layer and provides information indicative of a device associated with the CI, wherein linking the first object to the second object comprises associating the information about the device to the model information associated with the CI to provide a comparison between the device in the matching infrastructure layer to related model information associated with the CI (para.[0040]; “data may indicate at least one predetermined attribute of a configuration item and relations with other configuration items. The set of data may include, for example, data indicating at least one predetermined attribute of a software configuration item and relations between the software configuration item and other software or hardware configuration items”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate execution of actions corresponding to service configuration items of the system of Isobe into identification of services that depends on a configuration information of the system of Weavind for discovery and tracking of configuration item and their associated information.

9.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Weavind et al (US 2014/0019611 A1), in view of Fukui et al (US 2012/0084521 A1).
As per claim 34, the rejection of claim 30 is incorporated, Weavind et al (US 2014/0019611 A1) does not discloses generating a snapshot of the business service at a particular moment in time based on respective timestamps of checkpoints associated with the first set of layers or the second set of layers.
	However, Fukui et al (US 2012/0084521 A1) in an analogous art discloses,
generating a snapshot of the business service at a particular moment in time based on respective timestamps of checkpoints associated with the first set of layers or the second set of layers (para.[0037]; “configuration information and a system log at a specified time are acquired for each of the running OSs. A snapshot refers to an image stored at a predetermined time of a virtual server, and a configuration item indicating the snapshot is stored in the configuration-information storage unit”).	
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate generation of snapshot of configuration information of the system of Fukui into identification of services that depends on a configuration information of the system of Weavind for generating information for restoring system into previous state or state in the past to identify whether there is any problem with the system.

10.	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Weavind et al (US 2014/0019611 A1), in view of Ylonen et al (US 2016/0335259 A1), and further in view of Aigner et al (US 2004/0187140 A1).
As per claim 38, the rejection of claim 35 is incorporated, Weavind et al (US 2014/0019611 A1) and Ylonen et al (US 2016/0335259 A1) does not specifically discloses wherein the first set of layers comprises: an entry point layer comprising information indicative of how the business service is accessed; and a template layer comprising information about the model configuration of the business service.
	However, Aigner et al (US 2004/0187140 A1) in an analogous art discloses,
wherein the first set of layers comprises: an entry point layer comprising information indicative of how the business service is accessed (para.[0057]; “framework 200 includes an object access layer (OAL) 210, a service layer 220, a user interface (UI) layer 230, and a metadata repository 240. OAL 210 manages interaction between composite applications and enterprise base systems”).
and a template layer comprising information about the model configuration of the business service (para.[0085]; “services 346 may provide pre-defined building blocks for process workflow and pre-defined actions” and para.[0113]; “templates(e.g., for services) or XML-templates (e.g., for JDO persistency) are used where business object specific coding or XML is added”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate object access layer for exchanging information with plurality of system of the system of Aigner into identification of services that depends on a configuration information of the system of Weavind and storing of updated structured data of the system of Ylonen for providing a uniform interface for presenting data to a composite application.

11.	Claims 39 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Weavind et al (US 2014/0019611 A1), in view of Ylonen et al (US 2016/0335259 A1), and further in view of Isobe et al (US 2010/0057780 A1).
As per claim 39, the rejection of claim 35 is incorporated, Weavind et al (US 2014/0019611 A1) and Ylonen et al (US 2016/0335259 A1) does not specifically discloses wherein the second set of layers comprises: a matching layer comprising information relating to software associated with the CI; a matching infrastructure layer comprising information relating to hardware associated with the CI; and an impact layer comprising information relating to status information for the information relating to the software associated with the CI and information relating to the hardware associated with the CI, based on one or more impact rules.
	However, Isobe et al (US 2010/0057780 A1) in an analogous art discloses,
wherein the second set of layers comprises: a matching layer comprising information relating to software associated with the CI; a matching infrastructure layer comprising information relating to hardware associated with the CI (para.[0068]; “object-area specifying policy may use at least one of an attribute of a configuration item, in particular, a service configuration item, a software configuration item, and a hardware configuration item, and relations between those configuration items”).
and an impact layer comprising information relating to status information for the information relating to the software associated with the CI and information relating to the hardware associated with the CI, based on one or more impact rules (para.[0040]; “data may indicate at least one predetermined attribute of a configuration item and relations with other configuration items. The set of data may include, for example, data indicating at least one predetermined attribute of a software configuration item and relations between the software configuration item and other software or hardware configuration items” and para.[0131]; “status control section 503 may determine the executability of the executed service process B 502 from the object CI attributes 507 of the executed service process”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate execution of actions corresponding to service configuration items of the system of Isobe into identification of services that depends on a configuration information of the system of Weavind and storing of updated structured data of the system of Ylonen for discovery and tracking of configuration item and their associated information.

As per claim 40, the rejection of claim 39 is incorporated and further Isobe et al (US 2010/0057780 A1) discloses,
wherein the second object is associated with the matching infrastructure layer and provides information indicative of a device associated with the CI, wherein linking the first objectApplication No. 16/452,115 Preliminary Amendment and Response to Notice to File Missing Parts mailed July 9, 2019 Page 9 to the second object comprises associating the information about the device to the model information associated with the CI to provide a comparison between the device in the matching infrastructure layer to related model information associated with the CI (para.[0040]; “data may indicate at least one predetermined attribute of a configuration item and relations with other configuration items. The set of data may include, for example, data indicating at least one predetermined attribute of a software configuration item and relations between the software configuration item and other software or hardware configuration items”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate execution of actions corresponding to service configuration items of the system of Isobe into identification of services that depends on a configuration information of the system of Weavind for discovery and tracking of configuration item and their associated information.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TITLE:  Managing service processes, US 2009/0216786 A1 authors: Akiyama et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



3/12/2021